DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-5, 7-13, 16-22, 27-39 are pending in this amended application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application CN 2019-10588690.X filed on 07/02/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 09/01/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 10/26/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.        Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Long, CN Pub/Patent 108830502 (cited in IDS) in view of Katamoto, JP Pub 2005-077631 and Chen, CN Pub/Patent 109685179 (cited in IDS).
             As to claim 1 [independent], Long teaches an apparatus for printing an anti-forgery seal, the anti-forgery seal being a seal with an anti-forgery mark, the apparatus comprising a portable seal, a mobile terminal and a seal management platform, wherein: the seal management platform comprise [abstract, pages 4/26-6/26]: 
             the seal management platform comprises: 
            (1) a user data management module, for user registration, managing and storing a user information database, user identity authentication by comparison with the user information database, storing predetermined user approval authority, and assisting user in approving a seal using application by using the predetermined user approval authority [page 5/26, lines 13-20; page 6/26, lines 40-44 & page 7/26, lines 1-15     Long teaches that the identity verification module performs the authentication process of the user by performing comparison task based on received user identification information with stored user identification information and determined whether the user is allow or not]; 
            (2) a seal image generation module, for generating a seal image and transmitting it to the portable seal for printing in response to a seal using application [page 5/26, lines 7-10  Long teaches that the seal generating module generates a seal image according to the received customized seal information];    
page 7/26, lines 34-42  Long teaches that the after the generation of the seal, the seal module 3 saves the processes in the memory]; 
            the portable seal comprises [page 4/26, line 30]: 
            (2) a data transmission module, for data transmission between the portable seal and the mobile terminal [page 5/26-6/26 Long teaches that the seal module (printer) and the control module (mobile device) exchange/share data with each other]; 
            (3) a printing module, for printing the seal, where the seal is with anti-forgery information [page 5/26, lines 11-12 & page 7/26, lines 26-42  Long teaches that the printing unit performs the printing that is used to stamp the document];
            Long doesn’t teach (1) a fingerprint verification module, for activating a printing module of the portable seal to print by verifying a fingerprint;
            Katamoto teaches (1) a fingerprint verification module, for activating a printing module of the portable seal to print by verifying a fingerprint [abstract  Katamoto teaches that printer’s fingerprint scanner read user’s finger print to verify and activate the print application to print a predetermined seal on the document corresponding to the specified users];
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Katamoto teaching to perform fingerprint verification module, for activating a printing module of the portable seal to print by verifying a fingerprint to modify Long’s teaching to print predetermined seal on sheet corresponding to users specified by comparing fingerprint image of corresponding users with predetermined fingerprint image. The suggestion/motivation for doing so 
            Long and Katamoto don’t teach (1) a built-in seal management program, for providing an interface for new user registration, and uploading user identity information and company business information to the seal management platform; and for providing an interface to users of different levels for filing or approving a seal using application;
             (2) a scanner, for scanning a seal with an anti-forgery code, and uploading scanned data to the seal management platform, which computes and obtains seal anti-forgery information.
            Chen teaches the mobile terminal comprises: 
            (1) a built-in seal management program, for providing an interface for new user registration, and uploading user identity information and company business information to the seal management platform; and for providing an interface to users of different levels for filing or approving a seal using application [page 5/22, lines 49-50 & page 6/22  Chen teaches that the mobile device, which the interface for the user with the server, receives the login request and transmitted to the cloud server to check the validity of the user’s information for approving the user to print a seal on a document in which the document to be stamped and transmit to the server which calculates the seal’s anti forgery information again in detail and provide final results];
             (2) a scanner, for scanning a seal with an anti-forgery code, and uploading scanned data to the seal management platform, which computes and obtains seal anti-page 5/22-6/22, lines 49-50 thru 1-15  Chen teaches that the scanner scanned the document to be stamped and transmit to the server which calculates the seal’s anti forgery information].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen teaching to scan a seal with an anti-forgery code, and uploading the scanned data, then computes seal anti-forgery information to modify Long and Katamoto’s teaching to facilitate anti-counterfeiting verification and ensure accuracy and validity of document when receive request from user to imprint a seal in the document. The suggestion/motivation for doing so would have been benefitted to the user to have precise and accurate procedure to prevent counterfeiting and avoid document being falling into an unauthorized user.

             As to claim 2 [dependent from claim 1], Long teaches wherein the seal usage data storage module is for storing all seal using application, seal using approval and related time information generated in seal using processes [abstract, page 5/26, lines 3-33  Long teaches that the management module corresponding to the seal usage data storage module to store seal information with anti-forgery codes, user information for approval and generating the seal for printer].              As to claim 3 [dependent from claim 1], Long teaches wherein the seal image generated by the seal image generation module is an anti-forgery seal with an anti-forgery code [abstract, page 5/26, lines 3-33  Long teaches that the management module corresponding to the seal usage data storage module to store seal information with anti-forgery codes, user information for approval and generating the seal for printer].              As to claim 4 [dependent from claim 1], Long teaches wherein the seal management platform is a cloud platform and further comprises an anti-forgery information retrieval module, for retrieving seal anti-forgery information through cloud computing by using data obtained by the mobile terminal from scanning the seal anti-forgery code [abstract, page 4/26, pages 5/26-6/26, lines 40-44 & page 7/26, lines 1-15     Long teaches that the cloud plateform receives the request and identification information from the user to identity the authentication process of the user by performing comparison task based on received user identification information with stored user identification information and determined whether the user is allow or not], and displaying the seal anti-forgery information via the mobile terminal [abstract, page 4/26, pages 5/26-6/26, lines 40-44 & page 7/26, lines 1-15     Long teaches that the cloud plateform receives the request and identification information from the user to identity the authentication process of the user by performing comparison task based on received user identification information with stored user identification information and determined whether the user is allow or not and display the generated the seal anti-forgery information on the mobile terminal].             As to claim 5 [dependent from claim 1], Katamoto teaches wherein the fingerprint verification module collects user fingerprint information during new user abstract  Katamoto teaches that printer’s fingerprint scanner read user’s finger print to verify and activate the print application to print a predetermined seal on the document corresponding to the specified users].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Katamoto teaching to perform fingerprint verification module, for activating a printing module of the portable seal to print by verifying a fingerprint to modify Long’s teaching to print predetermined seal on sheet corresponding to users specified by comparing fingerprint image of corresponding users with predetermined fingerprint image. The suggestion/motivation for doing so would have been benefitted to the user to execute secure print job, in the case in which the user has been authenticated to maintain security of the secure print job, hence, improvement in security protection function, is achieved.
              As to claim 7 [dependent from claim 3], Long teaches wherein the anti-forgery code is an image anti-forgery code on the entire outer edge of a seal, forming a closed loop [page 9/26, lines 25-29  Long teaches that the anti-forgery code is obviously forming the closed or unclosed loop]. 
           
              As to claim 11 [dependent from claim 2], Long teaches wherein the seal usage data storage module of the seal management platform stores image data of the stamped document captured and uploaded by user [page 5/26, lines 13-20; page 6/26, lines 40-44 & page 7/26, lines 1-15     Long teaches that the identity verification module performs the authentication process of the user by performing comparison task based on received user identification information with stored user identification information and determined whether the user is allow or not].

             As to claim 16 [dependent from claim 1], Long teaches wherein the scanner is a camera with scanning capability [page 5/26, line 18  Long teaches camera].

             As to claim 18 [dependent from claim 3], Chen Long teaches wherein the pattern of the seal anti-forgery code is calculated and obtained with an encryption and anti-forgery algorithm internal to the seal management platform [abstract, page 7/26 Chen Long teaches that the pattern of the seal anti-forgery code is computed with the encryption and anti-forgery algorithm internal to the seal management platform].              As to claim 19 [dependent from claim 1], Long teaches wherein the mobile terminal is any one or more of: mobile phone, PAD, PC, laptop and remote controller [page 7/26, lines 3-11  Long teaches that the control module 1 corresponding to the mobile device].              As to claim 20 [dependent from claim 1], Long teaches wherein the data transmission provided by the data transmission module of the portal seal is encrypted [abstract, page 7/26 Chen Long teaches that the pattern of the seal anti-forgery code is computed with the encryption and anti-forgery algorithm internal to the seal management platform].             As to claim 21 [dependent from claim 6], Long teaches wherein the printer nozzle is a thermal foam spray nozzle [page 7/26, lines 25-37].            As to claim 22 [dependent from claim 6], Long teaches wherein the printer nozzle uses a security anti-forgery ink [page 7/26, lines 25-37].             As to claim 27 [dependent from claim 1], Long teaches wherein the seal management platform and the mobile terminal are connected via any one or more of: WiFi, Bluetooth, LAN and Coaxial cable; the mobile terminal and the portable seal are connected via any one or more of: WiFi, Bluetooth, LAN and Coaxial cable [page 7/26, lines 3-11  Long teaches that the control module 1 corresponding to the mobile device connected by the wifi communication].  
8.        Claims 8-10, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Long, CN Pub/Patent 108830502 (cited in IDS) in view of Katamoto, JP Pub 2005-077631 and Chen, CN Pub/Patent 109685179 (cited in IDS), further in view of Sang, CN Pub/Patent 109754045 (cited in IDS).
               As to claim 8 [dependent from claim 3], Long, Katamoto and Chen don’t teach wherein the anti-forgery code is an image anti-forgery code on a portion of the outer edge of a seal, forming an unclosed loop.
figs. 1-2; abstract  Sang teaches that the anti-forgery code is obviously forming the closed or unclosed loop with vertical bars of different widths and spacings arranged in a ring structure]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sang teaching to form anti-forgery code is an image anti-forgery code on a portion of the outer edge of a seal, forming an closed or unclosed loop to modify Long, Katamoto and Chen’s teaching to generate and print anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure in different shapes. The suggestion/motivation for doing so would have been benefitted to the user to have ring code can be used in various product and is convenient for authenticity identification and information tracing and can further avoid the occurrence of product counterfeiting and seal embezzlement.              As to claim 9 [dependent from claim 7], Long, Katamoto and Chen don’t teach wherein the anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure. 
              Sang teaches wherein the anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure [figs. 1-2; abstract  Sang teaches that the anti-forgery code is obviously forming the closed or unclosed loop with vertical bars of different widths and spacings arranged in a ring structure].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sang teaching to form anti-forgery code is an image anti-forgery code on a portion of the outer edge of a seal, forming an closed or unclosed loop to modify Long, Katamoto and Chen’s teaching to generate and print anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure in different shapes. The suggestion/motivation for doing so would have been benefitted to the user to have ring code can be used in various product and is convenient for authenticity identification and information tracing and can further avoid the occurrence of product counterfeiting and seal embezzlement.              As to claim 10 [dependent from claim 7], Long, Katamoto and Chen don’t teach wherein the seal is a circular, oval or rectangle seal. 
             Sang teaches wherein the seal is a circular, oval or rectangle seal [figs. 1-2; abstract  Sang teaches that the anti-forgery code is obviously forming the closed or unclosed loop with vertical bars of different widths and spacings arranged in a ring structure].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sang teaching to form anti-forgery code is an image anti-forgery code on a portion of the outer edge of a seal, forming an closed or unclosed loop to modify Long, Katamoto and Chen’s teaching to As to claim 38 [dependent from claim 8], Long, Katamoto and Chen don’t teach wherein the anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure.
            Sang teaches wherein the anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure [figs. 1-2; abstract  Sang teaches that the anti-forgery code is obviously forming the closed or unclosed loop with vertical bars of different widths and spacings arranged in a ring structure]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sang teaching to form anti-forgery code is an image anti-forgery code on a portion of the outer edge of a seal, forming an closed or unclosed loop to modify Long, Katamoto and Chen’s teaching to generate and print anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure in different shapes. The suggestion/motivation for doing so would have been benefitted to the user to have ring code can be used in various product and is convenient for authenticity identification and As to claim 39 [dependent from claim 8], Long, Katamoto and Chen don’t teach wherein the seal is a circular, oval or rectangle seal.
             Sang teaches wherein the seal is a circular, oval or rectangle seal [figs. 1-2; abstract  Sang teaches that the anti-forgery code is obviously forming the closed or unclosed loop with vertical bars of different widths and spacings arranged in a ring structure].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sang teaching to form anti-forgery code is an image anti-forgery code on a portion of the outer edge of a seal, forming an closed or unclosed loop to modify Long, Katamoto and Chen’s teaching to generate and print anti-forgery code consists of a plurality of vertical bars of different widths and spacings arranged in a ring structure in different shapes. The suggestion/motivation for doing so would have been benefitted to the user to have ring code can be used in various product and is convenient for authenticity identification and information tracing and can further avoid the occurrence of product counterfeiting and seal embezzlement.
Allowable Subject Matter
9.          Claims 12-13, 17, 28-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.       The following is an examiner’s statement of reasons for allowance: 
             The dependent claims 12-13 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the seal management platform further comprises an information retrieval module, for displaying a specific part or all the content of the stamped document image in response to a user seal information retrieval request according to different privilege levels of users; wherein the specific part of the stamped document is a document image with contract amount blurred out, or a document image of only names of the contracting parties and/or a contracting date”, in combination with all other limitations as claimed.
              The dependent claim 17 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the seal anti-forgery information displayed by the mobile terminal is information related to the seal using action, comprising: contract content, seal user, seal use approver, seal stamping time and seal stamping location; the seal anti-forgery information displayed by the mobile terminal is compared with the stamped document, to verify the seal and the stamped document”, in combination with all other limitations as claimed.

             The dependent claims 28-37 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a method for using the apparatus according to claim 1, the method comprising the following steps in a sequential order: (1) inputting user information and company business information to the seal management platform by using a built-in seal management program on the mobile terminal or directly using a computer, to complete user registration after verification; (2) entering fingerprint information by using the fingerprint recognition module on the portable seal, and uploading the fingerprint information to the seal management platform; (3) assigning, by the seal management platform according to a predetermined rule, administrator privileges to one or more users, such that the user with administrator privileges can set seal approval authority for other users of the same company; (4) when it is time to stamp a seal, opening the seal management program, and initiating a seal using application after verification is passed, where the initiating a seal using application comprises filling in seal using-related information in the seal management program; (5) after the seal using application is initiated, approving, level-by-level, by users with different seal approval authorities preset by the administrator, the seal using application, by using the seal management program; (6) once the seal using application is approved, performing two-way data transmission between the mobile terminal and the portable seal; (7) uploading fingerprint information collected by the fingerprint verification module on the portable seal to the seal management platform for verification, and automatically activating by the portable seal the printing function immediately after the verification is passed; wherein the method further comprises: after the seal is printed, capturing the stamped document by a camera on the mobile terminal, and uploading to the seal management platform, which stores the image information; wherein the predetermined rule in step (3) comprises assigning the first user that creates the company account administrator privileges; wherein the verification in step (1) comprises verification of company business information and identity for a legal representative, and the verification is done automatically at the seal management platform or manually; wherein the seal using-related information filled in step (4) comprises any one or more of: user account, names of contracting parties, seal use, contract amount, contract summary and number of seal usage; wherein the level-by-level approval in step (5) comprises: approving, by users according to their different seal approval authorities set by the administrator in step (3) from the one with the lowest authority to the one with the highest authority; wherein the method further comprises, after the fingerprint verification is passed in step (7) and before the portable seal prints the seal: transmitting, by the seal management platform, seal image information to be printed to the printer body; wherein after each one of steps (1) to (7), the seal management platform records a log file generated in the corresponding step, where the log file is an unchangeable file and records information related to the stamping process, including user and company registration information in respective steps, user fingerprint information, time information of the seal using application, approval process information and content of the stamped contract; wherein the unchangeable log file is a real-time generated file, i.e., the unchangeable log file is generated immediately after an information item related to the stamping process is collected; wherein the captured image information is stored to an unchangeable log file”, in combination with all other limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HARIS SABAH/Examiner, Art Unit 2674